Citation Nr: 1730332	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  03-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for schizophrenia, paranoid type, from July 27, 1999 to March 27, 2003 and from October 18, 2003 to November 14, 2011.

2.  Entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type, from March 28, 2003 to October 17, 2003 and since November 14, 2011.  

3.  Entitlement to an effective date earlier than August 1, 2014 for a grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from February 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A December 2004 Board decision denied a rating in excess of 50 percent for schizophrenia, paranoid type and an effective date prior to May 11, 2000 for the grant of service connection for schizophrenia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2006, the Court granted a Joint Motion which vacated the part of the Board's decision which denied an effective date earlier than July 27, 1999 for service connection for schizophrenia, paranoid type and an initial rating in excess of 50 percent for schizophrenia, paranoid type.  The matter was remanded to the Board for action consistent with the Joint Motion.  

In an October 2006 decision, the Board granted a 70 percent rating for schizophrenia, paranoid type, from March 28, 2003 to October 17, 2003.  The decision continued a 50 percent rating for the remainder of the period on appeal.  The Veteran appealed the October 2006 decision to the Court.  In April 2008, the Court granted a Joint Motion which vacated the Board's decision to the extent that it denied a rating in excess of 50 percent prior to March 28, 2003.  The matter was remanded to the Board for action consistent with the Joint Motion.  

In February 2010, the Board remanded the claim to obtain records from the Social Security Administration.  The records were obtained and associated with the claims file.

A June 2012 rating decision granted a 70 percent rating for schizophrenia, paranoid type, from November 14, 2011.  The Veteran appealed the effective date of the 70 percent rating.  

A February 2015 rating decision granted entitlement to TDIU from August 1, 2014.  
A May 2017 rating decision granted an earlier effective date for entitlement to TDIU from November 14, 2011.  

In July 2015, the claims were remanded for additional development, including the issuance of a Statement of the Case and a VA examination to ascertain the current severity of schizophrenia.  A  Statement of the Case was issued in March 2016, and the Veteran had a VA examination in April 2017.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  For the entire appeal period, the evidence of record shows that the Veteran's schizophrenia, paranoid type, has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships.

2.  The Veteran's schizophrenia, paranoid type, does not manifest with total occupational and social impairment.

3.  For the period from March 18, 2010, service-connected schizophrenia, paranoid type, prevented the Veteran from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  From July 27, 1999 to the present, the criteria for a rating of 70 percent, but no greater, for schizophrenia, paranoid type, have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2016); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a TDIU have been met from March 18, 2010.  §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Schizophrenia, Paranoid Type

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Schizophrenia is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

 A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013). 

In a May 2000 letter, a VA psychiatrist opined that the Veteran's inability to concentrate due to paranoia and delusions interfered with her ability to work.  
 
An April 2002 VA outpatient record noted that the Veteran was isolating at home and did not have many friends. 

An August 2002 VA outpatient treatment record noted that the Veteran had been employed in a position with the state for 5 months.  She denied suicidal ideation, hallucinations and delusions.  Her condition was stable on current medications.  It was noted that the Veteran remained seclusive to her family without wanting any socialization with peers.  

A September 2002 VA outpatient record reflects that the Veteran reported stress at work and limited socialization with almost no friends.  A GAF score of 45 was assigned.  

A January 2003 VA treatment note reflects that the Veteran was living at home and did not engage in social activities.  However, she was able to work in a restricted environment. 

A November 2003 VA medical record shows that the Veteran reported that she was not doing well at work and wanted to take a leave of absence.  In November 2003, a VA psychiatrist noted that the Veteran continued to suffer significant anxiety, depression, and a thought disorder, despite supportive therapy.  The psychiatrist noted that the Veteran was unable to work due to the severity of her psychiatric illness from March 2003 to May 2003.  She returned to work part-time but again had to take leave for three weeks in September and October 2003.  The psychiatrist opined that the Veteran was no longer able to maintain gainful employment due to the severity of her depression, anxiety, and thought disorder.  

In a March 2008 statement, the Veteran noted that she did not have many social contacts.  She related that her social contacts were limited to her neighbors and that she had lost contact with many of her friends.  

A March 2010 VA outpatient treatment record reflects that the Veteran was still employed, but she was increasingly stressed at work.  She felt that she was no longer able to work full-time.  Her mood was dysphoric.  Her affect was not really depressed.  She was somewhat tense but denied suicidal ideation.  There was no evidence of psychosis.  A VA psychiatrist opined that it would be advisable for the Veteran to work part-time due to her chronic medical condition.

At a VA examination in November 2011, the Veteran reported that she had lived with her mother for most of her adult life.  She got an apartment of her own in May 2010, but she quickly fell behind on the rent.  She reported that she had resigned from her full-time job.  She was gambling with the money she had.  She was evicted from her apartment in July 2011 and eventually got an apartment with a roommate.  The Veteran reported that she got along well with her roommate.  She had few other friends, whom she socialized with occasionally.  The Veteran reported that she spent most of her time sleeping.  The Veteran worked full-time from 2000 to 2010.  She resigned from her job due to difficulty dealing with stress at work. She had worked at part-time jobs from time to time since then.  She felt that she could not handle full-time work.  The Veteran was briefly hospitalized in June 2011 for depression related to gambling and an inability to pay her rent.  The Veteran reported that she had suicidal ideation at that time.  The Veteran reported that she did not have psychotic symptoms when she was on medication.  She reported that she was hearing voices during her recent hospitalization.  Her symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, or a work-like setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran was not capable of managing her financial affairs.  For example, she was evicted from her apartment for failure to pay rent.  She continued to gamble and had a lot of debt.  

Upon VA examination in April 2017, the Veteran reported that she had lived independently in an apartment since 2014.  She reported that she was close to her mother and saw her almost daily.  Her relationships with her siblings were described as "not close, but not troubled."   She had a few friends whom she saw several times a week.  The Veteran reported that she did not feel close to them, and felt that they were troubled people.   At the time of the examination, the Veteran was not employed.  She reported that she worked full time at the Department of Motor Vehicles from 2000 to 2010 and then had several short-term jobs.  She reported that her work performance was good, but she felt exhausted from working full-time.  She reported that she worked for just a few weeks in 2015 and had not worked at all since 2015.  The examiner noted anxiety, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  Her personal hygiene was good.  The Veteran was considered competent.   

Currently, a 70 percent rating is assigned from March 28, 2003 to October 17, 2003, based on a period when the Veteran was only able to work part-time.  On review, the Board finds that a 70 percent rating, but no higher, is warranted for schizophrenia, paranoid type, throughout the appeal period.  The evidence throughout the appeal period approximated occupational and social impairment with deficiencies in most areas.  The Veteran was employed in a full-time job from 2000 to 2010, but she had difficulty adapting to stressful circumstances, including work or a work like environment.  The Veteran was unable to work due to the severity of her psychiatric illness from March 2003 to May 2003.  She returned to work part-time but again had to take leave for three weeks in September and October 2003.  In November 2003, a VA psychiatrist noted that significant symptoms continued to affect the Veteran's work.  The psychiatrist opined that the Veteran was no longer able to maintain gainful employment due to the severity of her depression, anxiety, and thought disorder.  In March 2010, the Veteran reported that she was no longer able to work full-time due to stress at work and ultimately resigned from her job.

With regard to social impairment, the evidence shows that the Veteran reported limited social interaction.  Much of the Veteran's social interaction was limited to her family relationships.  In March 2008, she reported that she did not have many social contacts.  The April 2017 examination noted that she socialized with a few friends on a weekly basis and saw her mother on a daily basis.

However, the Board finds that the Veteran's schizophrenia does not result in total occupational and social impairment.  Id.  The Veteran has total occupational impairment.  She maintains some social relationships with her family members and a few friends.  The VA examinations showed that she was well-oriented and maintained good hygiene.  In November 2011, a VA examiner opined that she was not competent to manage her funds.  However, the April 2017 examiner found the Veteran competent to manage her funds. She was living independently in an apartment.  She did not manifest persistent hallucinations and delusions, grossly inappropriate behavior, persistent danger of hurting herself or others, neglect of personal appearance and hygiene, an inability to perform activities of daily living including maintenance of minimum personal hygiene, or disorientation to time and place.  Therefore, although the Veteran has severe symptoms, the Board does not find they are totally disabling or a near approximation of that level of severity.

In conclusion, a 70 percent rating, but no higher, is warranted from July 27, 1999 to the present.  

Earlier Effective Date for TDIU

The Veteran seeks an effective date prior to August 1, 2014 for entitlement to TDIU.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. § 3.400 (2016).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110 (b)(2), 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2016).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the VA Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

A TDIU has been granted from November 14, 2011, the date on which the criteria of § 4.16(a) were met.  After the grant of a schedular 70 percent rating for PTSD from July 27, 1999, the Veteran now meets the schedular criteria from July 27, 1999. 

A June 2011 decision of the Social Security Administration shows that the Veteran was adjudicated disabled from March 18, 2010.  Social Security records reflect that the Veteran was employed full time as a clerk in the Department of Motor Vehicles for approximately 10 years, from 2000 to 2010.  The April 2017 VA examination also noted that the Veteran worked full-time at the Department of Motor Vehicles from 2000 to 2010.  After that she, had a few part-time jobs and stopped working completely in 2015.  

The most probative evidence of record indicates that the Veteran maintained full-time employment in a state agency during the appeal period until March 18, 2010, when she resigned from her job.  Thereafter, she reported sporadic temporary employment.  The Board finds that the Veteran is entitled to an effective date of March 18, 2010 for the award of a TDIU, as the evidence shows that the Veteran first stopped working at substantially gainful employment in March 2010. 
38 U.S.C.A. § 5110 (b)(2) (West 2016); 38 C.F.R. § 3.400 (o)(2) (2016).  The Board's determination is based upon the Social Security records and VA examination reports which reflect that the Veteran last worked full-time in March 2010.  Thus, the Board finds that TDIU is warranted under 38 C.F.R. 
§ 4.16 (a) from March 18, 2010.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A 70 percent rating, but no higher, is granted for schizophrenia, paranoid type from July 27, 1999 to the present.

An effective date of March 18, 2010 is granted for entitlement to a TDIU.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


